El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Este recurso se instó contra la sentencia que desestimó la demanda del ahora apelante interesando la expedición de un auto perentorio de mandamus dirigido contra el Tesorero de Puerto Rico ordenándole que reciba la cantidad de $38.55 que según el demandante representa lo adeudado por él por concepto de contribuciones sobre la propiedad hasta el 30 de junio de 1938, luego de deducida la cantidad de $400, más intereses, recargos y costas, cuya deducción reclama a tenor de la Ley núm. 22 de 18 de junio de 1939, sesión especial, pág. 95, y una vez recibida dicha suma así reducida, que proceda a cancelarle los recibos de las contribuciones sobre la propiedad mueble e inmueble correspondientes al ejercicio 1937-38 y años anteriores. La demanda está predicada en las disposiciones de la Ley núm. 22 antes citada que en lo pertinente debemos conocer para la mejor inteligencia de las cuestiones que habremos de discutir en el curso de esta opinión.
Prescribe la citada ley que todo contribuyente que estu-viere adeudando contribuciones a El Pueblo de Puerto Rico, que pague al Tesoro Insular las que se impusieren a todos sus bienes muebles e inmuebles por el ejercicio de 1938-39 y el primer semestre de 1939-40, y además el total de su deuda contributiva por concepto de bienes muebles e inmue-bles hasta el 30 de junio de 1938, tendrá derecho a que se le deduzca de dicha deuda contributiva la cantidad de $400, más intereses, recargos y costas que adeudare, y al recibir el pago de las referidas sumas será obligación del Tesorero cancelar todos los recibos que por concepto de propiedad mueble e inmueble estuviere adeudando el contribuyente el 30 de junio de 1938.
*215El apelante pagó las contribuciones correspondientes al ejercicio 1938-39 y las del primer semestre de 1939-40, y ofreció además la cantidad de $38.55 representativa, según él, del balance adeudado por contribuciones sobre la pro-piedad basta el 30 de junio de 1938, después de deducidos los $400, intereses, recargos y costas a que bemos becho referencia. El Tesorero recibió los $38.55 pero los devolvió al contribuyente, alegando que la suma que debía pagar por ese concepto es la de $321.66 y no $38.55, consistiendo la diferencia en que el contribuyente no babía incluido en el total de las contribuciones por él adeudadas hasta el 30 de junio de 1938 las correspondientes al ejercicio de 1932-33 sobre cierta finca rústica de cuarenta cuerdas radicada en el barrio de Hato Rey, de Río Piedras, vendida por el apelante a dicho municipio por escritura de 12 de abril de 1932.
Alega el apelante que no era dueño de esa finca el 15 de enero de 1932, porque desde septiembre de 1930 la babía vendido al Municipio de Río Piedras, quien desde entonces venía botando las basuras en ella, si bien no se pagó el precio ni se otorgó la correspondiente escritura basta el 12 de abril de 1932. Arguye además el apelante que no habiéndose hecho ninguna tasación de dicha propiedad el 15 de enero de 1932 no son de aplicación los casos de Asociación de Maestros v. Sancho Bonet, Tesorero, 54 D.P.R. 536, y Roig v. Sancho Bonet, Tesorero, 54 D.P.R. 649.
Expuestos los hechos que preceden, la cuestión se reduce a resolver si correspondía o no al apelante, dentro de las circunstancias concurrentes, pagar la contribución sobre la finca de cuarenta cuerdas para el ejercicio de 1932-33.
 Admite el apelante que la finca de referencia fué tasada en 1929 y que cuando fué otorgada la escritura al Municipio de Río Piedras, aparecía él como dueño para los fines contributivos; pero sostiene qué el 15 de enero de 1932 no se hizo ninguna valoración.
Desde el 1924, en que se resolvió el caso de Hernáiz, Targa & Co. v. Benedicto, Tesorero, 32 D.P.R. 657, se dijo *216por este Tribunal que en Puerto Rico una tasación para el año anterior es prima facie válida para los años subsiguientes y si no se pide o hace alguna revisión antes de esa fecha, la anterior tasación subsiste.
En el presente caso, es verdad que no se hizo tasación alguna el 15 de enero de 1932, pero como la verificada en el año 1929 subsistía entonces y ni el contribuyente' — el ahora apelante — , ni el municipio donde radica la propiedad, solici-taron una nueva tasación, ni el tesorero creyó conveniente ordenarla de su propia iniciativa, la tasación de la propiedad en 15 de enero de 1932 era la misma que se hizo en 1929. Establecida esta premisa, es de aplicación lo resuelto en el caso de Asociación de Maestros v. Sancho Bonet, Tesorero, supra, al efecto de que hallándose la propiedad tasada a nombre de determinada persona el 15 de enero de determi-nado año, esa persona es responsable del pago de las contri-buciones de dicha propiedad para todo, el ejercicio que prin-cipia el primero de julio de dicho año y concluye el 30 de junio del siguiente. Véase al mismo efecto Roig v. Sancho Bonet, Tes., 54 D.P.R. 649.
Ahora bien, el apelante insiste en que él vendió la finca al Municipio de Río Piedras poco después de agosto de 1930, y que por consiguiente el 15 de enero de 1932 la finca era propiedad de dicho municipio. No obstante, la prueba del propio demandante no sostiene esa conclusión. Declaró el Dr. M. Soto Rivera, testigo del demandante, que para el año 1929 le parece que existían negociaciones entre el Sr. Var-cárcel y el Municipio, representado por su Alcalde, Sr. Ramón Negrón Flores, para la compraventa de esa finca. Que alre-dedor de aquella fecha el Municipio de Río Piedras no tenía dónde echar las basuras y el testigo, actuando como alcalde interino y sabiendo que Varcárcel iba a vender la finca al municipio, le pidió autorización para depositar las basuras en el interior de la misma, la que le fué concedida, por lo que desde entonces empezaron a echar-se allí las basuras, permaneciendo el Sr. Varcárcel en posesión de la finca.
*217En la celebración de todo contrato de compraventa, de acnerdo con nuestro Derecho Civil, existen dos etapas qne no deben ser confundidas puesto qne de ellas emanan rela-ciones jurídicas distintas. La primera es la perfección del contrato qne tiene lugar desde que los contratantes convienen en la cosa objeto del contrato y en el precio, aunque ni la una ni el otro se hayan entregado. Artículo 1339 del Código Civil (ed. 1930). Una vez que tiene lugar la perfección, el contrato es obligatorio para ambos, pudiendo compelerse mutuamente al cumplimiento específico de lo pactado. Ello no obstante, la propiedad sobre la cosa vendida no se tras-mite al comprador hasta que tiene lugar la segunda etapa, la consumación, la que ocurre al verificarse la entrega de la cosa vendida. A este efecto dice Manresa, comentando el artículo correspondiente, el 1450, del Código Civil español:
'‘Desde que se consiente, y sin necesidad de ninguna otra cir-cunstancia, el contrato, repetimos, está perfecto y nacen las obliga-ciones; pero la trasmisión de la propiedad no existe hasta que la cosa ha sido entregada. La entrega de la cosa se refiere al período de consumación; en el artículo que estudiamos se trata tan sólo de fijar el momento de la perfección.” 10 Manresa, Código Civil Espa-ñol, pág. 60.
En el caso de autos el contrato de compraventa quedó perfeccionado en el año 1930; pero no fue consumado sino cuando en abril de 1932 se hizo la entrega mediante el otor-gamiento de la escritura. En tales circunstancias, tenemos que concluir que en 15 de enero de 1932 el apelante era dueño de la finca en cuestión, y siéndolo, estaba en el deber de pagar las contribuciones impuestas sobre la misma corres-pondientes al ejercicio de 1932-33. [3] No habiéndose in-cluido la contribución de dicho año, no podía acogerse a los beneficios de la Ley núm. 22 de 1939 ((2) pág. 95),-por no haber cumplido con la condición impuesta en la sección 5 de la citada ley, que dice así:
“Sección 5. La condonación que se dispone por la sección 1 de esta Ley estará condicionada a que el contribuyente pague al Teso-*218ro Insular en o antes del 31 de diciembre de 1939 las contribuciones que se le impusieron a los mismos bienes por el ejercicio 1938-39 y el primer semestre del ejercicio 1939-40 y además el total de la deuda contributiva vencida el 30 de junio de 1938, con exclusión de la suma de cuatrocientos dólares, intereses, recargos y costas según se provee en diclia sección 2.” (Bastardillas nuestras.)
No incurrió la corte inferior en el error que se le imputa. Procede la confirmación ele la sentencia.